DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to a face mask, classified in A45D 44/002.
II. Claims 2-12, drawn to a face mask, classified in A45D 44/002.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and do not overlap in scope as invention I requires a non-linear cut portion which comes into contact with the bottom region of a concave portion of the facial surface of a user and invention II does not; and invention II requires a nose portion cut that has a root portion cut and invention I does not. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Pattricc Rawlins on 04/23/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 2-16. Affirmation of this election must be made by applicant in replying to this Office action. Claim 1 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 8c, 8d 6Ac, 6Bc, 102Aba, 102Abb, P1Aa, P1Ba, 214A, 108. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations “the nose”, “the user”, “the front surface”, “the side surface”, “the face”, “the entire face” and “the outside”. There is insufficient antecedent basis for these limitations in the claim.
Claims 3-12 are also rejected due to dependency on claim 2. 
Claim 4 recites the limitation "the forehead" and “the facial surface”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the jaw" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the jaw" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the middle portion" in line 2. There is insufficient 
Claim 9 recites the limitation “the eyelid” and “the main body”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the mouth" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the mouth” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitations “the front surface side”, “the portion”, “the eyelids”, “the area”, “the mouth”, and “the facial surface peripheral region”. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4-6, 9 and 12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 4 recites “the forehead of the user” and “a lower portion of the . 
	Applicant is recommended to use inferential language (e.g. adapted to, for, configured to, or whereby clause) to avoid positively claiming the human body.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 200963240Y, translation included), in view of Omoto (Pub. No.: US 2009/0255554 A1).
claim 2, Lin discloses (fig. 1-3, annotated fig. 2) a face mask for cosmetic use (¶ 0005, ln. 1-3), comprising:
A nose cut portion (nasal membrane portion 5) for forming a nose portion which comes into contact with a nose of a user (¶ 0033, ln. 3-4, see fig. 2); and
A side cut portion (cheek cutting line 4) for forming a curved surface portion (¶ 0033, ln. 2-3, see fig. 2) which comes into contact with a portion extending from a front surface to a side surface of a face of the user (¶ 0033, ln. 2-3), wherein the face mask is configured to cover an entire face of the user (¶ 0026, see fig. 1);
The nose portion cut has a root portion cut which is cut obliquely downward from a side of the face mask toward a center direction (see annotated fig. 2, root portion cut is cut obliquely downward toward vertical axis 12) and a central portion cut which is cut continuous with the root portion cut obliquely downward from the center direction toward a side direction (see annotated fig. 2, central portion cut is downward away from vertical axis 12); and 
The side cut portion includes a first portion which is cut from an outside of the face mask toward the center direction (see fig. 2). 

    PNG
    media_image1.png
    706
    905
    media_image1.png
    Greyscale

Lin Annotated fig. 2
The claim limitation, “formed by molding a base material sheet” is being treated as product-by-process.
When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP § 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The 
Lin fails to disclose that the side cut portion includes a second portion which is cut continuous with the first portion obliquely downward at an angle different from that of the first portion.  
Omoto teaches (fig. 9-10, annotated fig. 9) a face mask (50) in the same field of endeavor comprising a side cut portion (notch 64), the side cut portion includes a first portion which is cut from an outside of the face mask (rear edge portion 68) toward the center direction (see annotated fig. 9) and a second portion which is cut continuous with the first portion obliquely downward at an angle that is different from that of the first portion (see annotated fig. 9) (¶ 0056, ln. 11-14).

    PNG
    media_image2.png
    869
    740
    media_image2.png
    Greyscale

Omoto Annotated fig. 9
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side cut portion of Lin such that it includes a second portion which is cut continuous with the first portion obliquely downward at an angle that is different from that of the first portion, as taught my Omoto. Doing so allows the mask to fit the face of the user such that the user’s skin from the chin to the cheek can be pulled upwards and lifted up (as motivated by Omoto, ¶ 0058, ln. 7-9). 
Regarding claim 3, Lin in view of Omoto fail to teach wherein both end portions of a straight line shaped cut, which are lower end portions of a center portion of the 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the nose portion cut of Lin in view of Omoto such that both end portions of a straight line shaped cut, which are lower end portions of a center portion of the nose portion cut, extend toward the side of the face mask beyond an end point of where the nose portion cut is cut obliquely27Attorney Docket No. 124249-008UT1 downward. Changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. In re Dailey, 357 F.2d.669, 149 USPQ 47 (see MPEP §2144.04.IV.B). Further, changing the shape provides the expected result of providing a nose portion cut that that fits the nostril area of the nose of the user. Where the unexpected properties of a claimed invention are not shown to have a significance equal or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (see MPEP §716.02(c).I). 	Regarding claim 4, Lin further discloses (annotated fig. 2) an upper portion of the side portion cut forms a forehead corresponding portion which covers a forehead of the user (see annotated fig. 2); a lower portion of the side portion cut forms a lower facial surface corresponding portion which covers a lower portion of a facial surface of the user. 
	Lin in view of Omoto fail to teach the lower facial surface corresponding portion extends toward the side of the face mask beyond a contact point of the forehead 
Omoto further teaches (annotated fig. 9) a lower facial surface corresponding portion (upwardly extended portion 61) extends toward the side of the face mask beyond a contact point of the forehead corresponding portion (see check portion 67) and the lower facial surface corresponding portion (see annotated fig. 9, ¶ 0056, ln. 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face mask of Lin in view of Omoto such that the lower facial surface corresponding portion extends toward the side of the face mask beyond a contact point of the forehead corresponding portion and the lower facial surface corresponding portion, as taught by Omoto. Doing so configures the mask to cover the cheek of the user (Omoto, ¶ 0058, ln. 3-7, see fig. 10).
Regarding claim 5, Lin further discloses (annotated fig. 2) a jaw portion which comes into contact with a jaw of the user (see annotated fig. 2); 
Wherein the jaw portion includes a plurality of convex portions (see annotated fig. 2); and
Is configured in a manner such that the plurality of convex portions come into contact with the jaw of the user as a single unit (see annotated fig. 2). 
Regarding claim 6, Lin further discloses (annotated fig. 2) a jaw portion which comes into contact with a jaw of the user (see annotated fig. 2). 
	Regarding claim 7, Lin in view of Omoto fail to teach wherein the central portion cut of the nose portion cut has a starting point in the middle portion of the root portion cut.  
In re Dailey, 357 F.2d.669, 149 USPQ 47 (see MPEP §2144.04.IV.B). Further, changing the shape provides the expected result of providing a nose portion cut that fits the upper nose area of the user. Where the unexpected properties of a claimed invention are not shown to have a significance equal or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (see MPEP §716.02(c).I).
Regarding claim 8, Lin in view of Omoto fail to teach the side portion cut is a curved line shape. 
Omoto further teaches (fig. 9-10) the side portion cut (64) is a curved line shape (see fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side portion cut of Lin in view of Omoto such that it is a curved line shape, as taught by Omoto. Doing so provides a side portion cut that adheres to the face of the user such that the user’s skin from the chin to the cheek is pulled upwards and lifted (Omoto, ¶ 0058 ln. 7-9, see fig. 10). 
Regarding claim 9, Lin further discloses (fig. 2) eyelid portions (eye mask 6) 
Wherein a lower portion of the eyelid portions is continuous with a main body of the face mask (see lower arc cutting line 62) (¶ 0032, ln. 2-3, see fig. 2);
Wherein an upper portion of the eyelid portions are cut in an arc shape (upper arc cutting line 61) (¶ 0032, ln. 2-3, see fig. 2); and
The eyelid portions are configured to allow use as either a closed portion or a folded portion (¶ 0033, ln. 5-8).
Lin in view of Omoto fail to teach a plurality of cuts formed radially continuous with the cut of the arc shape.  
Omoto further teaches (fig. 9) a plurality of cuts formed radially continuous with a cut of an arc shape (see fig. 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin in view of Omoto such that it comprises a plurality of cuts formed radially continuous with a cut of an arc shape, as taught by Omoto. Doing so would allow the face mask to fit and shape around the eye of the user and specifically around the curvatures around the eye of the user. 
Regarding claim 11, Lin further discloses (fig. 2) a mouth opening (notch 3) corresponding to the mouth of the user (¶ 0033, ln. 4-5, see fig. 2). 
Lin in view of Omoto fail to teach a straight line shaped cut having both end portions bent substantially upward is formed in a portion corresponding to the mouth of the user.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the mouth opening In re Dailey, 357 F.2d.669, 149 USPQ 47 (see MPEP §2144.04.IV.B). Further, changing the shape of the mouth opening such that it is a straight line provides the expected result of a mouth opening that allows the user to breathe while ensuring that the area around the lips is treated. Providing both end portions bent substantially upward provides the expected result of a mouth opening that fits the shape of the mouth of the user. Where the unexpected properties of a claimed invention are not shown to have a significance equal or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (see MPEP §716.02(c).I).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Omoto, as applied to claim 2 above, and further in view of Beatty et al. (Pub. No.: US 2009/0241242 A1).
Regarding claim 10, Lin further discloses (fig. 2) a mouth opening (notch part 3) corresponding to a mouth of the user (see fig. 2, ¶ 0033, ln. 4-5). 
Lin in view of Omoto fail to teach that the face mask comprises end portion cuts which are cut from both end portions of the mouth opening toward the sides of the face mask.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask of Lin in view of Omoto such that it comprises end portion cuts which are cut from both end portions of the mouth opening toward the sides of the face mask as taught by Beatty. Doing so allows the mask to fit different facial shapes (Beatty, ¶ 0007). 
	Regarding claim 12, Lin in view of Omoto fail to teach wherein pigment or dye containing a cosmetic enhancing substance that promotes a cosmetic effect is printed on a front surface side in at least one of the following portions: a portion which comes into contact with eyelids of the user, a portion which comes into contact with an area around a mouth of the user, and the portion which comes into contact with a facial surface peripheral region (face line) of the user.
	Beatty teaches (fig. 1) a face mask (1) in the same field of endeavor wherein pigment or dye containing a cosmetic enhancing substance that promotes a cosmetic effect is printed on a front side (face mask includes liquid impregnate ¶ 0075, ln. 1 used to moisten or wet water-insoluble substrate ¶ 0075, ln. 1-5 that contains a cosmetic, benefit agent ¶ 0082, ln. 1-2; liquid impregnate includes a pigment ¶ 0080, ln. 8-9) in at least on one of the following portions: a portion which comes into contact with eyelids of the user, a portion which comes into contact with an area around a mouth of the user, and the portion which comes into contact with a facial surface peripheral region (face line) of the user (liquid impregnate is present on facial mask ¶ 0075, ln. 1-5 and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face mask of Lin in view of Omoto such that pigment or dye containing a cosmetic enhancing substance that promotes a cosmetic effect is printed on a front surface side in at least one of the following portions: a portion which comes into contact with eyelids of the user, a portion which comes into contact with an area around a mouth of the user, and the portion which comes into contact with a facial surface peripheral region (face line) of the user, as taught by Beatty. Doing so allows the cosmetic substance to be moistened such that it can be applied to the face of the user (Beatty, ¶ 0075, ln. 1-6) and pigments are various ingredients known to the art of facial mask preparations (Beatty, ¶ 0080, ln. 1-2).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        


/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781